Citation Nr: 0126675	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  98-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to education benefits under Chapter 35, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from July 1943 to January 
1946.  The appellant is the veteran's surviving spouse.

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied entitlement to 
service connection for the cause of the veteran's death and 
entitlement to Chapter 35 benefits.  The appellant has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In September 1998, the Board remanded the case to the RO for 
additional development.  

The appellant has not requested a hearing.  


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claims has 
been obtained.

2.  At the time of the veteran's death, service connection 
had been established for residuals of left tibia fracture, 
residuals of bilateral frozen feet, and PTSD, each rated 10 
percent disabling, and for residuals of a left ring finger 
fracture, noncompensably rated.  

3.  Metastatic non-small-cell lung cancer and cerebral 
vascular accident (CVA) were first shown many years after 
active service.  

4.  The cause of the veteran's death is metastatic non-small-
cell lung cancer.  CVA is listed as a significant condition 
contributing to death, but not related to the immediate 
cause.

5.  It is at least as likely as not that service-connected 
disabilities materially influenced the acceleration of the 
veteran's death.  


CONCLUSIONS OF LAW

1.  A service-connected disability contributed substantially 
and materially to the cause of the veteran's death.  38 
U.S.C.A. § 1310 (West 1991), § 5107(b) (West 1991 & Supp 
2001); 38 C.F.R. § 3.312 (2001).

2.  The required conditions for eligibility for dependents' 
educational assistance benefits are met.   38 U.S.C.A. 
§ 3501(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.807(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
fractured the left tibia in a parachute training accident in 
October 1943.  He was treated for frostbite of the feet in 
January 1945 in Belgium.  He suffered a fracture of the left 
ring finger in May 1945.  In an April 1946 rating decision, 
the RO established service connection for residuals of a 
finger fracture and residuals of frozen feet and assigned 
noncompensable evaluations.  In a June 1949 rating decision, 
the RO established service connection for a fracture of the 
posterior lip of the left tibia and assigned a noncompensable 
evaluation.  In a December 1989 rating decision, the RO 
assigned a 10 percent disability evaluation for residuals of 
a left tibia fracture and a 10 percent disability evaluation 
for residuals of frostbite effective from March 1988.  

In a May 1990 rating decision, the RO established service 
connection for posttraumatic stress disorder (PTSD) and 
assigned 10 percent disability evaluation.  According to an 
April 1991 rating decision, service connection was in effect 
for residuals of left tibia fracture, for residuals of 
bilateral frozen feet, and for PTSD, each rated 10 percent 
disabling, and for residuals of a left ring finger fracture, 
noncompensably rated.  The veteran also suffered from non-
service-connected generalized osteoarthritis, tinnitus, and 
generalized anxiety disorder.  The May 1990 rating decision 
is the last rating decision of record prior to the veteran's 
death.  

According to a certificate of death, the veteran expired on 
December 30, 1995, at age 71, in Mariner Health Care Nursing 
Home.  The immediate cause of death, as listed on the 
certificate, is metastatic cancer due to or as a consequence 
of questionable lung or intestinal origin.  The approximate 
interval between onset and death was "weeks."  The 
certificate reflects that CVA is a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  No autopsy was performed.  The death 
certificate is signed by medical examiner Leonard Astrauskas, 
M.D.  

In July 1997, Dr. Astrauskas wrote a letter to county 
veterans' counselor and had this to say:

[The veteran] died of metastatic cancer from either 
the lung or gastrointestinal tract, but he had a 
number of other health problems that contributed to 
his death.  He had a previous stroke just a few 
months before his death that accelerated his decline 
significantly.  I feel that the frozen feet and legs 
he had in the service and the PTSD that he had 
contributed significantly to his health problems, 
particularly his stroke.  His previous fractures of 
his legs and frozen feet made it more likely that he 
would have vascular disease and he did indeed 
manifest consequences of vascular disease with his 
stroke.  His PTSD also made it difficult for him to 
handle illness and I believe that this also 
accelerated his demise.  In all, I felt that his 
death was somewhat related to his war injuries.  I 
believe that his wife is entitled to a widow's 
pension.  Please let me know if more information is 
needed.   

In July 1997, the appellant submitted the above letter along 
with an application for VA dependency and indemnity 
compensation, death pension and accrued benefits by a 
surviving spouse or child.

In September 1997, the RO denied the claim on the basis of no 
medical evidence of a connection between service connection 
disorders and the cause or causes of death. 

The appellant submitted a notice of disagreement in March 
1998 and submitted another letter, dated February 23, 1998, 
from Dr. Astrauskas, who she identified as having been the 
veteran's physician.  In the letter (which is addressed to 
VA), Dr. Astrauskas reported the following: 

This is a letter regarding the denial of benefits 
for the death of [the veteran] to [the appellant].  
The apparent reason that the benefits were denied 
was because his metastatic cancer apparently had no 
relationship to the service-connected illnesses he 
had.  Actually, I believe that the service-
connected illnesses that he did have, particularly 
his PTSD, did contribute to his death from 
metastatic cancer.  My reasoning is that [the 
veteran], because of his PTSD, would mention very 
little about himself or his service-connected 
illnesses or in general any problems he had.  He 
would hold a lot inside.  Subsequently, he did not 
relate his symptoms related to his cancer to anyone 
and subsequently by the time he did seek medical 
care and follow-up, the cancer was beyond effective 
care and therapy.  He tended to hold in everything 
because of his PTSD.  His wife did not know a good 
deal of his service record until after his death 
and some service records became available.  I feel 
that, therefore, because the delay in treatment of 
his cancer had came about because of his denial of 
symptoms which is related to his PTSD, the illness 
was beyond effective therapy and subsequently I 
feel that there was a direct relationship to his 
decline and death.  I will be glad to provide any 
further information.  Thank you very much.   

As noted in the introduction, in September 1998, the Board 
remanded the case to the RO for additional development.  The 
Board requested that the RO obtain additional clinical 
treatment records.  Following that development, two 
appropriate specialists were to examine the claims file and 
each was to offer an opinion addressing any relationship 
between service-connected disorders and the cause of death. 

Subsequently, the RO obtained VA and private treatment 
records.  The VA records reflect treatment at various times 
during the 1990s.  A March 1993 report reflects that the 
veteran had received a concussion during WW II in the Battle 
of the Bulge and was reportedly left for dead among the dead 
on the battlefield for days and suffered frostbite.  The 
veteran reported difficulty concentrating and impaired short-
term memory since active service.  A December 7, 1995, 
clinical note reflects that the veteran's spouse phoned in to 
report that a fast growing inoperable cancer had been found 
and that the Daytona Oncology Center would evaluate for 
possible treatment.  A December 18, 1995 clinical note 
reflects that the veteran had a CVA a few days earlier in a 
private hospital and would soon be transferred to Mariner 
Health Care.  

Memorial Hospital records reflect that the veteran was 
brought to the emergency room on December 9th, 1995 and was 
found to have had a left-sided massive CVA.  He was admitted 
for treatment.  He was discharged on December 21st with 
diagnoses of adenocarcinoma of the lung, metastatic to the 
adrenal glands and possible liver; and, right hemispheric 
stroke with dense left hemiparesis.  He was to continue under 
Dr. Astrauska's care.  

Mariner Health Care records reflect that the veteran was 
admitted from Memorial Hospital of West Volusia on December 
21, 1995, with a diagnosis of CVA and acute adenocarcinoma of 
lung and metastasis.  His prognosis was poor and his 
condition declined rapidly on December 29th.  He expired on 
December 30, 1995 due to metastatic cancer.

In a letter to VA dated March 19, 1999, Dr. Astrauskas 
reported the following:

[The veteran] had a number of health problems 
including peripheral vascular disease that ended up 
with him having several strokes prior to his death.  
He was also found to have cancer of the lung 
metastatic apparently to the liver.  He 
subsequently died from this problem and from his 
stroke prior to being able to receive Chemotherapy.  
He apparently had some service-related problems 
that contributed to these problems including frozen 
feet and he's had fractures of his legs when he was 
in the service in about 1945.  These problems could 
and would contribute to particularly the peripheral 
vascular disease that he had.  I would be glad to 
supply any further information as needed.

In February 2000, a VA oncologist reviewed the claims file 
and reported the following:

As a brief overview, [the veteran] was in the 
European Theater during WW II campaign and involved 
in extremely traumatic experience, including the 
Battle of the Bulge, liberation of prisoner-of-war 
camps, as well as being spared while two of his 
fellow soldiers were killed in a foxhole.  Some of 
these experiences are hard to imagine, and it is 
not surprising that he suffered from PTSD.  
However, based on the records, I do no see any 
evidence that his PTSD compromised his ability to 
recognize signs and symptoms of an impending 
illness, or impede his ability to seek adequate 
medical attention.  The record indicates that he 
was a private man with adequate "memory, 
orientation, insight, and judgment" ([VA 
examiner's] report dated April 6, 1990).  One month 
later there was a note that there are some "mild 
memory deficiencies" noted on a neurological exam 
in May of 1990.  So, this allows us to answer the 
first question, which was "what was the nature of 
the relationship, if any, between the veteran's 
death and his service-connected PTSD?  I do not see 
any relationship at present with the records that I 
have available to me.  The patient did experience 
frostbite during WW II, which may have accelerated 
the peripheral vascular disease in his lower 
extremities.  This, however, does not directly 
relate to his vascular disease that was likely 
instrumental for his cerebrovascular attack or his 
cause of death.  I find that it is unfortunate that 
there are few additional records that are available 
between the time period of May 1990 until his 
demise in December of 1995.  There are some letters 
of support from Dr. Astrauskas, stating that [the 
veteran's] "PTSD made it difficult for him to 
handle illness, and I believe that this accelerated 
his demise."  Unfortunately, this opinion is not 
supported by any further documents in the patient's 
VA records.  It may be of benefit for this 
physician to supply the Board with more 
information, if needed.  From my view of the 
available records in this chart, it is the opinion 
of this physician that the veteran's death was not 
related to his service-connected disability of the 
lower extremities.  His PTSD and his lower 
extremity disability did not hasten or accelerate 
the death of this patient.  PTSD did not contribute 
substantially or materially to the veteran's death, 
nor did they cause debilitating effects and general 
impairment of his health such that the veteran was 
materially less capable of resisting the effects of 
the cancer that was the primary cause of his death.  
Furthermore, I do not find any evidence of a 
psychological disorder that demonstrated that this 
veteran had compromise of his treatment chances by 
failing to disclose symptoms secondary to his PTSD.  
Concerning the patient's confusion from a stroke, 
this may be likely, that he might not have been 
able to make a sound decision after sustaining such 
a large insult.  However, the patient was diagnosed 
with metastatic, what is believed to be, lung 
cancer.  It is appropriate that this patient and 
his family chose not to have chemotherapy.  The 
late presentation of metastatic non-small-cell lung 
cancer is not unusual and, given the location of 
his tumor, he may not have had any symptoms until 
presentation of advanced disease.  Metastatic non-
small-cell lung cancer has a mean average survival 
of about eight months without treatment and a 
maximum of 13 months with treatment, which would 
include chemotherapy and/or radiation.  Based on my 
judgment it was a wise decision not to offer this 
patient or pursue treatment with chemotherapy.  
This patient already had diminished capacity to 
tolerate chemotherapy with its rigorous side 
effects as well as diminished quality of life.  
Therefore, it is the opinion of this physician that 
the cancer was so overwhelming that death would 
have been anticipated irrespective of either the 
PTSD or the lower extremity disability.  Concerning 
the CVA the patient suffered, it is very difficult 
to state whether this was related in any way to 
vascular disease in the lower extremities.  It is 
less likely to be related to his left tibial 
fracture.  

The CVA could also have been precipitated by a 
blood clot, promoted by the lung cancer itself.  It 
is called hypercoagulable state, or Trousseau 
syndrome.  There is no evidence in the chart that 
would suggest that he did have this hypercoagulable 
state, but this is not an uncommon occurrence with 
advanced non-small-cell lung cancer.  It is very 
likely that the frostbite resulted in early and 
rapid progression of his vascular disease in the 
lower extremities.  However, development of 
vascular disease with the unfortunate result of CVA 
is unlikely to be related to his frostbite, and 
more likely related to genetic predisposition of 
this patient, including control of hypertension, 
hyperlipidemia, and diabetes.  These events would 
precipitate a worsening of his peripheral vascular 
disease.  I do not see any record in the chart that 
this patient had hypertension, hyperlipidemia, and 
diabetes.  However, the majority of this patient's 
care was carried out outside of the VA system, and 
I cannot make that assessment based on the records 
available to me.  In ranking the cause of death, I 
find that the most likely cause of death is 
metastatic non-small-cell lung cancer, which 
results in a survival of between eight to 13 months 
without or with chemotherapy and radiation 
treatment.  Second, his CVA, which was extremely 
debilitating and may have precipitated other 
medical complications that would result in his 
demise.  However, the CVA alone would not be 
considered terminal based on this one event.  I 
rank #3 as frostbite, #4 as PTSD, and #5, as the 
tibial fracture.  

In March 2000, a VA neurologist reviewed the claims file and 
noted that there was some clinical evidence that the veteran 
had decreased memory but that it would be impossible to 
conclude whether this represented PTSD, depression, or some 
other disorder.  The neurologist noted that the veteran had 
confusion but it was impossible to conclude whether his 
stroke was the cause as there were other possibilities such 
as age and underlying risk factors.  The neurologist 
concluded that the veteran's demise was caused by a 
combination of health problems, the most severe being lung 
cancer and second most severe being cerebrovascular disease.  
The neurologist listed PTSD as third and trenchfoot with 
diminished in pain and temperature sensation to the feet as 
fourth.  The neurologist felt that without seeing the veteran 
personally and due to a lack of documentation in the file, 
much of the opinion requested by the Board simply could not 
be offered.  

In January 2001, the RO issued a supplemental statement of 
the case and the appellant voiced continued disagreement with 
the denial of benefits.  

II.  Legal Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11- 2000 (Nov. 27, 2000).  The new law contains 
revised notice provisions and additional requirements 
pertaining to VA's duty to assist.  

The Board has carefully considered the provisions of the new 
law and its applicability to the issue under review and 
concludes that no further evidentiary development or notice 
to the appellant would be beneficial in this case.  The RO 
and/or the appellant has obtained most, if not all, of the 
evidence mentioned in the various reports and it appears that 
all evidence necessary for adjudication has been obtained and 
associated with the claims folder.  By virtue of a statement 
of the case and supplemental statement of the case, the 
appellant has been given notice of the law in effect and the 
evidence necessary to establish entitlement to the benefit 
sought.  Thus, the RO has met its duty to assist the 
appellant in developing this claim under the VCAA. 

Service connection for the cause of the veteran's death 
requires evidence that a disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2001).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2001).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2001).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2001). 

The immediate cause of death in this case is metastatic non-
small-cell lung cancer with CVA being a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  The disorders were first noted many years 
after the veteran had been discharged from active service and 
service connection had not been established for them. 

The claims files reflect that service connection was 
established for residuals of left tibia fracture, for 
residuals of bilateral frozen feet, for PTSD, and for 
residuals of a left ring finger fracture.  The Board must 
determine whether the evidence is at least in equipoise as to 
whether a service-connected disability rendered the veteran 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  

The appellant reported that Dr. Astrauskas had been the 
veteran's physician.  Dr. Astrauskas has stated that service-
connected disabilities, namely PTSD and residuals of frozen 
feet, had a material influence in accelerating death.  In 
three separate letters, Dr. Astrauskas voiced favorable 
opinions. In a February 1998 letter, Dr. Astrauskas opined 
that PTSD rendered the veteran less likely to communicate any 
symptoms that might have led to early detection of lung 
cancer, the primary cause of death.  This opinion appears to 
based on correct facts, as the record shows that veteran died 
within a matter of days or weeks after untreatable lung 
cancer was found.  Dr. Astrauskas also opined in July 1997 
that the frozen feet and leg fractures "made it more likely 
that he would have vascular disease and he did indeed 
manifest consequences of vascular disease with his stroke."  
This also tends to relate a service-connected disability to 
CVA, which is listed as a contributing cause of death.  In 
any event, Dr. Astrauskas feels that the service-connected 
disability did play some role in aggravating the condition 
that ultimately caused the veteran's death.  

In February 2000, a VA oncologist noted that there was no 
evidence in the claims file showing that the veteran's PTSD 
had impeded his ability to seek medical attention.  The VA 
oncologist also stated that frostbite may have accelerated 
peripheral vascular disease in the lower extremities, but 
this did not relate to the veteran cerebrovascular attack or 
the cause of death.  Finally, the oncologist felt that the 
lung cancer was so overwhelming that death would have 
resulted irrespective of PTSD and lower extremity disability.  

In evaluating the medical evidence concerning whether PTSD 
rendered the veteran materially less capable of resisting the 
effects of other disease or injury primarily causing death 
the Board notes that Dr. Astrauskas' opinion is based on 
personal knowledge of the veteran whereas the VA oncology 
opinion is based on a review of the claims file alone.  The 
Board finds each opinion to be credible as each is based on 
an accurate factual basis, as far as the Board can ascertain.  
A third opinion, that is, the March 2000 VA neurology 
opinion, does little to resolve the issue, as the neurologist 
seemingly has declined to offer an opinion based on never 
having seen the veteran and a lack of documentation in the 
claims file.  Thus, noting that Dr. Astrauskas had seen and 
treated the veteran, the Board will resolve any remaining 
doubt in favor of the appellant and find that it is at least 
as likely as not that service-connected disabilities rendered 
the veteran materially less capable of resisting the effects 
of other disease or injury.  Applying the benefit of the 
doubt doctrine the Board will resolve the issue in favor of 
the appellant.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  As 
this finding is sufficient to grant the claim, it is not 
necessary to determine whether residuals of cold injury also 
rendered the veteran materially less capable of resisting the 
effects of other disease or injury.  

For purposes of Survivors and Dependents' Educational 
Assistance (Chapter 35 benefits), the term "eligible person" 
means a child, spouse or surviving spouse of a person who (i) 
died of a service-connected disability, (ii) has a total 
disability permanent in nature resulting from a service-
connected disability, or who died while a disability so 
evaluated was in existence, or (iii) at the time of 
application for benefits under this chapter is a member of 
the Armed Forces serving on active duty listed, pursuant to 
section 556 of title 37, and regulations issued thereunder, 
by the Secretary concerned in one or more of the following 
categories and has been so listed for a total of more than 
ninety days: (A) missing in action, (B) captured in line of 
duty by a hostile force, or (C) forcibly detained or interned 
in line of duty by a foreign government or power.  
38 U.S.C.A. § 3501(a)(1) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.807, 21.3021 (2001).

The evidence does show that a service-connected disability 
contributed to the veteran's death.  Accordingly, the Board 
grants the appellant's claim for this benefit.


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is granted.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 is granted.


		
	J. E. Day
	Member, Board of Veterans' Appeals



 

